Case
 Form19-29202     Doc 41-1
     G5 (20200113_bko)         Filed 11/20/20 Entered 11/20/20 13:07:06          Desc Proposed
                                     Order Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

 In Re:                                      )        Case Number: 19-29202
 Michael J. Garnmeister                      )
                                             )             Chapter: 7
                                             )
                                             )                      Honorable David D. Cleary
                                             )
                Debtor(s)                    )

                          Agreed Order Excepting Debts as Non-Dischargeable

         Pursuant to agreement between the parties, Debtor, Michael J. Garnmeister and Creditor, Judy
 Garnmeister, the above-named parties stipulate that any amount due from Debtor to Creditor Judy
 Garnmeister are non-dischargeable pursuant to 11 U.S.C. § 523(a)(5) & (a)(15), and as otherwise stated
 in the parties' dissolution of marriage judgment:



   signed: _______________________________________
           Debtor's Attorney, David H. Cutler


   IT IS SO ORDERED.




                                                          Enter:


                                                                   Honorable David D. Cleary
 Dated:                                                            United States Bankruptcy Judge

 Prepared by:
 Scott C. Polman, Esq.
 Law Office of Scott C. Polman
 8130 N. Milwaukee Ave.
 Niles, IL 60714
 ph: (847) 292-1989
 spolman.law@comcast.net
 No. 6294565
